HOFFMAN, Judge,
dissenting.
I respectfully dissent.
The court in Home Ins. Co. v. Neilsen et al. (1975), 165 Ind.App. 445, 332 N.E.2d 240, held that intent could be established by showing the nature and character of the act to be such that intent to cause harm to the other party must be inferred as a matter of law.
The facts relevant to this case revealed that Heroy chased the group of people and fired four shots in the general direction of the crowd. One of the shots hit Charles Herman, Jr. in the back.
Two cases which have analogous fact situations are Kraus v. Allstate Insur. Co. (W.D.Pa.1966), 258 F.Supp. 407 and Auto-Owners Insurance Co. v. Smith (1985), Minn.App., 376 N.W.2d 506. In Kraus, the insured was held to have intended to cause injury when he set off a dynamite charge in his car intending to kill his wife and himself, but also injuring third parties. The court stated that setting off dynamite in a crowded urban area will of necessity injure bystanders raising the inference that the insured intended to harm anyone nearby. Indiana Lumbermens Mut. Ins. Co. v. Brandum (1981), Ind.App., 419 N.E.2d 246, 248.
In Auto-Owners, the defendant fired four shots into a lower level of a house to scare a man, Dupey. However, one of the shots killed Dupey's mother who was sleeping on the couch in the living room. The court affirmed summary judgment in favor of the insurer stating:
"The record is devoid of any evidence that Smith had actual intent to inflict injury. Shooting into a house known to be occupied by people, however, is an egregious act, and intent to injure may be inferred as a matter of law." 376 N.W.2d at 510.
*579Similarly, Heroy committed an egregious act. Firing four shots in the general direction of a crowd will of necessity injure someone in that crowd. The nature and character of Heroy's act are such that intent to cause harm must be inferred as a matter of law. Allstate's motion for summary judgment should be granted.